Supreme Court of Florida
                                   ____________

                                   No. SC17-985
                                   ____________

                        CHARLES WILLIAM FINNEY,
                                Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 26, 2018]



PER CURIAM.

      We have for review Charles William Finney’s appeal of the circuit court’s

order denying Finney’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Finney’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Finney’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Finney responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Finney’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Finney is not entitled to relief. Finney

was sentenced to death following a jury’s recommendation for death by a vote of

nine to three. Finney v. State, 660 So. 2d 674, 679 (Fla. 1995). Finney’s sentence

of death became final in 1996. Finney v. Florida, 516 U.S. 1096 (1996). Thus,

Hurst does not apply retroactively to Finney’s sentence of death. See Hitchcock,
226 So. 3d at 217. Accordingly, we affirm the denial of Finney’s motion.

      The Court having carefully considered all arguments raised by Finney, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Hillsborough County,

                                        -2-
      Michelle Sisco, Judge - Case No. 291991CF001611000AHC

Neal Dupree, Capital Collateral Regional Counsel, Scott Gavin, and Suzanne
Myers Keffer, Assistant Capital Collateral Regional Counsel, Southern Region,
Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Christina Z. Pacheco, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                      -3-